DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of the invention of Group I (claims 1-15) in the reply filed on 08/08/2022 is acknowledged.
Claims 18-19, 21 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2022, 02/03/2021, 06/15/2021 and 12/20/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igari et al. (JP 2003171192-A).

	In regard to claim 1, Igari et al. disclose superabsorbent hydrogel (e.g. a polymeric crosslinked material, the material is porous and light and when immersed in water, the material softens but does not collapse, the material is 80% water holding) [0010; 0021] comprising a crosslinked polymeric network comprising polymeric chains grafted onto particle of okara (e.g. polymeric acrylic emulsion, the okara component, and crosslinker form a solid raw material) [0007], wherein the crosslinks are formed through:
the polymeric chains (e.g. styrene-acrylic polymer), when subjected to crosslinking with the crosslinking agent, form a resin grafted onto (e.g. via crosslinking agent) particles of okara (e.g. solid okara is made of tofu husk or tofu waste) [Abstract].

In regard to claim 2, Igari et al. disclose unfractionated okara particles (e.g. the okara solids are used as-is from waste) [Abstract]

In regard to claims 3-4, Igari et al. disclose the composition of claim 1, further comprising a plant nutrient material (e.g. urea) [0008].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Benecke et al. (WO 2009/105753 A1) in view of Motawe et al. (Animal and Poultry Production, 2012).

	In regard to claim 1, Benecke et al. disclose a superabsorbent hydrogel [Page 3, lines 9-10] comprising a crosslinked (utilizing a cross-linking agent) [Page 3, line 18) polymeric network comprising polymeric chains (e.g. a polymerized monomer) grafted onto particles soy particles (e.g. soybean meal) [Page 3, lines], wherein the crosslinks are formed through:
the polymeric chains and/or each soy  particle being bonded to one or more polymeric chains (e.g. formed by grafting a monomer with a protein meal base, such as soybean meal) [Page 3, lines 9-10].

Benecke et al. does not explicitly disclose okara (e.g. soy pulp). Instead, the reference utilize soy meal obtained from soybeans by first dehulling the bean and then removing the soybean oil by crushing and optionally extracting the residual oil [Page 6, 2nd Paragraph]. The composition of dehulled soybean meal comprises water, protein, cellulose and hemicellulose, sugars, fat and starch [Paragraph bridging page 6 and page 7].

Motawe et al. is directed to a classification of okara meal and soy meal and the potential to replace soybean meal for okara meal in animal diets [Abstract]. The chemical composition of soybean meal and Okara is similar as demonstrated in Table 1 [Page 129] although okara has somewhat lower values of protein (36.8%) than that of soybean meal (44%). Motawa demonstrates the suitability of substituting okara for soybean meal in varying percentages [Page 134, Conclusion].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the soybean meal of the Benecke reference, at least partially, with a similar soy-based proteinaceous product such as okara because finding convenient ways to utilize okara could eliminate a possible source of pollution and add economic value to a previously valueless product [Page 128, 1st Paragraph]. One of ordinary skill in the art would have been motivated to do so because okara comprises similar component such as protein, fat and fiber as soybean meal. 

	In regard to claim 2, Benecke et al. disclose water-insoluble soy meal [Page 7, lines 5-6].

	In regard to claim 5, Benecke et al. disclose wherein the polymeric chains are formed from poly(acrylic acid) (e.g. acrylic acid monomer) [Page 4, lines 21-22].

	In regard to claim 6, Benecke et al. disclose wherein the crosslinks formed through the polymeric chains are derived from a bisacrylamide crosslinking agent (e.g. methylene bisacrylamide) [Page 5, lines 10-13].

	In regard to claims 7-8, Benecke et al. disclose an embodiment in which the crosslinking agent is present in the hydrogel in an amount of from 0.010 to 2 dry wt% (e.g. about 0.3 wt%), soy meal in 15 to 50 dry wt% (e.g. about 32 wt%) and the polymeric chain forms from 50 to 85 dry wt% of the hydrogel (e.g. about 68 wt%) [Page 11, Table 1, Prep No. 1].

	In regard to claims 9-10, Benecke et al. disclose wherein the polymeric chains are a copolymer of acrylic acid and acrylamide [Page 11, Table 1, Preparation 6-7], wherein the weight to weight ratio of acrylic acid to acrylamide in the polymeric chains is from 1:10 to 10:1 (e.g. 2:1 and 10:1 in prep. no’s 6 and 7) [Page 11, Table 1].

	In regard to claim 11, Benecke et al. demonstrate superabsorbent hydrogels having a
water uptake of 220-1380 g water/g hydrogel [Page 17; Table 3] which overlaps with the claimed range. 

	In regard to claims 12-13, Benecke et al. disclose a hydrogel formed by the reaction of carboxylate groups in the carboxylated protein components [Page 20, line 13] with polyethylene glycol diacrylate (PEGDA) [Page 5, line 12] to form an ester linkage as shown in Figure 1. While Benecke does not explicitly disclose wherein the polymeric chain initially comprises two or more epoxide groups (polyethylene glycol diglycidyl ether in claim 13), both the claimed PEGDE and Benecke’s PEGDA will necessarily form an ester linkage as required by the at the ester group. 

    PNG
    media_image1.png
    59
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    48
    620
    media_image2.png
    Greyscale


	In regard to claim 14, Benecke et al. disclose a meal base to monomer (e.g. polymeric chain) ratio of between 1:1 and 3:1 is preferred, which overlaps with the claimed range [Page 6, lines 10-11].

	In regard to claim 15, Benecke demonstrate superabsorbent hydrogels having a
water uptake of 75-150 g water/g hydrogel [Page 19, lines 17-19]. This overlaps with the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 29, 2022